85 Mich. App. 511 (1978)
271 N.W.2d 296
WHITAKER
v.
SETH E. GIEM & ASSOCIATES, INC.
Docket No. 77-513.
Michigan Court of Appeals.
Decided September 5, 1978.
Adams, Burgie, Scott, Ritter & Dornbos, P.C., for plaintiff.
Dennis S. McCune, for defendants on appeal.
Before: D.E. HOLBROOK, JR., P.J., and T.M. BURNS and W. VAN VALKENBURG,[*] JJ.
PER CURIAM.
Plaintiff filed suit to dissolve defendant corporations and requested an accounting. To save expenses, the parties entered into an agreement to arbitrate their differences. Two of the three arbitrators decided all issues informally and issued their opinion. Such opinion was subsequently confirmed by the trial court over defendants' objection that the requirements of statutory arbitration had not been complied with. MCL 600.5001 et seq.; MSA 27A.5001 et seq. The trial court did not reach the issue of whether the arbitration was statutory or common law. Defendants appeal.
The first issue to be resolved on appeal is whether the arbitration agreement contracted for by the parties was statutory or common-law arbitration. Plaintiff admits that statutory arbitration procedures were not followed but denies that statutory arbitration was intended. Defendants claim that statutory arbitration was intended. It is clear that arbitration was intended by both parties as *513 the method to resolve the dispute. Where an agreement to arbitrate is found not to be in conformity with statutory requirements, it will be held to be a common-law arbitration agreement. Frolich v Walbridge-Aldinger Co, 236 Mich. 425, 429; 210 N.W. 488 (1926), Stadel v Granger Brothers, Inc, 4 Mich. App. 250, 258; 144 NW2d 609 (1966). Moreover, the fact that the trial court did not reach the issue of whether the arbitration was statutory or common law is insignificant since the result of a defective statutory arbitration is a common-law arbitration and the ultimate result would be the same.
The second issue on appeal is whether the arbitrators failed to comply with their statutory or contractual duties. Review of the record reveals that the arbitrators did not fail to comply with their duties. The agreement of arbitration constitutes the law of the case and the arbitrators must follow the guidelines set forth in the four corners of the document itself. Acme Cut Stone Co v New Center Development Corp, 281 Mich. 32; 274 N.W. 700 (1937). While defendants allege numerous violations by the arbitrators none of such allegations constitute violations of the duties set forth in the arbitration agreement.
Having found that the arbitrators did not fail to comply with the statutory or contractual duties, defendants' final issue on appeal that such failure requires reversal of phe arbitration award is rendered moot.
Affirmed. Costs to appellee.
NOTES
[*]  Former circuit judge, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.